DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 3rd, 2022 has been entered. Claims 1-13 remain pending in the
application. Applicant’s amendments to the Abstract, Specification, and Claims have overcome each
and every objection previously set forth in the Non-Final Office Action mailed July 17th, 2022. Though the amendment has raised other issues detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying Zixiang et
al. (CN Patent No. 204404621), hereinafter Zixiang, in view of Toyoshima et al. (US Patent No.
5,887,444), hereinafter Toyoshima and Takeda (US 20190086131), hereinafter Takeda.
Regarding claim 1, Zixiang discloses a refrigerant purification apparatus (page, 3 paragraph 1,
improve the refrigerant use performance of refrigeration system), comprising:
a main shell (figure 1; the unlabeled tank in figure 1 reads on the main shell of the claimed
invention), a liquid separation space and a liquid collection space being formed in the main shell (figure
1, and page 3, paragraph 3, the refrigerant storage device of the utility model can directly separate the
water when the water in the refrigerant is divided into a liquid state; the spaces inside the unlabeled
tank that are occupied by the separated water and refrigerant read on the claimed invention's liquid
separation and liquid collection spaces respectively), the liquid collection space being located below the
liquid separation space (figure 1, and page 3, paragraph 3, the water may sink to the bottom of the
storage tank or float on the liquid surface due to the difference in specific gravity of different
halogenated hydrocarbons)
However, Zixiang does not disclose the liquid separation space and the liquid collection space
being in communication by a collection pipe.
Toyoshima, in the same field of endeavor, teaches the liquid separation space and the liquid
collection space being in communication by a collection pipe (figure 1, item 14a, and col. 4, lines 20-22,
the floating oil is recovered from either the low liquid-level auxiliary pipe or the high liquid-level
auxiliary pipe).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the refrigerant purification apparat us with a liquid separation space and a liquid collection space with the collection pipe of Toyoshima. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the reliability of the compressor, and the prevent the compressor from being broken (Toyoshima, col. 4, lines 22-24).
Zixiang further discloses, wherein the main shell is provided with a first refrigerant inlet (figure
1, item 2) and a water outlet in communication with the liquid separation space (figure 1, item 3, and
page 4, paragraph 9, the multi-purpose port is installed at the liquid level, and can be used as an
overflow port for water floating on the refrigerant) and the main shell is provided with a first refrigerant
outlet in communication with the liquid collection space (figure 1, item 7, page 4, paragraph 9, flow into
the circulation outlet of the refrigerant outlet);
a separation baffle, provided in the liquid separation space at a position adjacent to the first
refrigerant inlet the separation baffle (figure 2, item 4, page 4, paragraph 9, the refrigerant inlet of the
storage tank and the refrigerant outlet of the storage tank are respectively connected in two spaces
separated by the partition plate) arranged to face the first refrigeration inlet so as to collide with a water-containing refrigerant injected from the first refrigerant inlet, so that refrigerant and water in the water-containing refrigerant are separated and layered in the liquid separation space, the collection pipe configured to introduce the refrigerant located at a lower layer within the liquid separation space into the liquid collection space, and the water outlet configured to discharge the water located at a upper layer within the liquid separation space. Additionally, the recitation "configured to collide with a water-containing refrigerant injected from the first refrigerant inlet, so that refrigerant and water in the water-containing refrigerant are separated and layered in the liquid separation space" is functional language and is not required by claim 1, however, the separation baffle of Zixiang is capable of operating in the claimed manner. Further, the recitation "the collection pipe configured to introduce the refrigerant located at a lower layer within the liquid separation space into the liquid collection space" is functional language and is not required by claim 1, however, the liquid collection pipe of Toyoshima is capable of operating in the claimed manner. Even further, the recitation "the water outlet configured to discharge the water located at a upper layer within the liquid separation space", is functional language and is not required by claim 1, however, the water outlet of Zixiang is capable of operating in the claimed manner.
	However, neither Zixiang nor Toyoshima disclose the separation baffle arranged to face the first refrigerant inlet.
	Takeda, in the same field of endeavor, teaches the separation baffle arranged to face the first refrigerant inlet (Fig. 1, umbrella-shaped member 51 and upper wall portion 510; pg. 2, paragraph 21, the refrigerant introduced from the refrigerant inlet 501a hits against the umbrella-shaped member 51, and then the accumulator 5 separates the refrigerant into the liquid-phase refrigerant and the gas-phase refrigerant. The refrigerant hit against the upper wall portion 510 of the umbrella-shaped member 51 spreads horizontally in the tank 50 and is guided to a horizontally outside of the outer circumference of the upper wall portion 510 of the umbrella shaped member 51).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the separation baffle of Zixiang to be arranged to face the first refrigerant inlet as taught by Takeda. One of ordinary skill in the art would have been motivated to make this modification to spread the refrigerant to better separate the gas and liquid phases (Takeda, pg. 2, paragraph 21). 
Regarding claim 2, Zixiang as modified by Toyoshima and Takeda discloses the refrigerant purification apparatus as claimed in claim 1 (see the combined references in the rejection of claim 1 above) wherein the water outlet is vertically higher than the collection pipe. The recitation "wherein the water outlet is vertically higher than the collection pipe" is a result of the modification of the combined references used in the rejection of claim 1 above.
Regarding claim 4, Zixiang as modified by Toyoshima discloses the refrigerant purification
apparatus as claimed in claim 1 (see the combined references in the rejection of claim 1 above),
However, Zixiang as modified by Toyoshima do not teach wherein the separation baffle comprises:
a side baffle vertically disposed in the liquid separation space; and
an upper baffle horizontally disposed on the top of the side baffle.
Takeda, in the same field of endeavor teaches wherein the separation baffle comprises:
a side baffle vertically disposed in the liquid separation space; and
an upper baffle horizontally disposed on the top of the side baffle (figure 2, items 511 and 510
respectively, page 2, paragraph 19, includes a lateral wall portion, and an upper wall portion).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the separation baffle of the combined references used in the rejection of claim 1 with the side and upper baffles of Takeda. One of ordinary skill in the art would have been motivated to make this modification to separate a refrigerant flowing therein into a gas-phase refrigerant and a liquid-phase refrigerant (Takeda, page 1, paragraph 4).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zixiang as modified by Toyoshima and Takeda as applied to claim 1 above, and further in view of Innes (US 2008/0184727), hereinafter Innes.
Regarding claim 3, Zixiang as modified by Toyoshima and Takeda discloses the refrigerant purification
apparatus as claimed in claim 1 (see the combined references in the rejection of claim 1 above)
However, Zixiang as modified by Toyoshima and Takeda do not teach, further comprising a water-separation sleeve being sleeved outside a collection port of the collection pipe, an upper opening of the water-separation sleeve being higher than the collection port, and a lower opening of the water-separation sleeve being lower than the collection port.
Innes, in the same field of endeavor, teaches further comprising a water-separation sleeve being
sleeved outside a collection port of the collection pipe, an upper opening of the water-separation sleeve being higher than the collection port, and a lower opening of the water-separation sleeve being lower
than the collection port (figures 2 and 3, items 2a and 2b, page 2, paragraph 33, the smaller diameter
conduit enters the larger one a short distance). Figure 2, of Innes shows item 2b outside a collection
port 2a, to the degree claimed. The water-separation sleeve 2b is interpreted as "being sleeved"
because it is a conduit (page 2, paragraph 33) which is structurally equivalent to a sleeve.
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the collection pipe of the combined references used in the rejection of claim 1 above with the water-separation sleeve of Innes. One of ordinary skill in the art would have been motivated to make this modification to form a refrigerant relief port which allows refrigerant to be relieved in the event of a backup (Innes, page 2, paragraphs 32 and 33).
Claim(s) 5 is/are rejected under 35 U.S.C.103 as being unpatentable over Zixiang, Toyoshima,
and Takeda as applied to claim 4 above, and further in view of Westermeyer (US 2006/0196220),
hereinafter Westermeyer.
Regarding claim 5, Zixiang as modified by Toyoshima and Takeda discloses the refrigerant purification
apparatus as claimed in claim 4 (see the combined references in the rejection of claim 4 above),
However, Zixiang as modified by Toyoshima and Takeda do not teach wherein the separation baffle further comprises a lower baffle, the lower baffle is disposed at the bottom of the side baffle, and the lower baffle separate the liquid separation space and the liquid collection space in the main shell.
Westermeyer, in the same field of endeavor, teaches, wherein the separation baffle further
comprises a lower baffle, the lower baffle is disposed at the bottom of the side baffle, and the lower
baffle separate the liquid separation space and the liquid collection space in the main shell (figure 2,
item 47, page 2, paragraph 26, a divider wall or baffle member is vertically disposed in the vessel and
the lower zone of the upper chamber or section forms a separation zone between the upper and lower
sections...while accommodating the free downward passage of liquid oil from the upper section to the
lower oil collecting section).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the separation baffle of the combined references used in the rejection of claim 4 with the lower baffle disposed to separate the liquid separation space and the liquid collection space of Westermeyer. One of ordinary skill in the art would have been motivated to make this modification because it is therefore important to render this lower chamber substantially static (Westermeyer, page 2, paragraph 26).
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zixiang as modified by Toyoshima and Takeda as applied to claim 1 above, and further in view of Manz (US Patent No. 5,063,749), hereinafter Manz.
Regarding claim 6, Zixiang as modified by Toyoshima and Takeda discloses the refrigerant purification apparatus as claimed in claim 1 (see the combined references in the rejection of claim 1 above), wherein a gas collection space is formed in the main shell and located above the liquid separation space and communicates with the liquid separation space the gas collection space configured to collect a gaseous refrigerant separated from the water-containing refrigerant (Toyoshima, figure 1, col. 6, lines 25-27, surplus gas refrigerant is discharged into the cylindrical closed vessel through the gas refrigerant vent holes). The recitation "wherein a gas collection space is formed in the main shell and located above the liquid separation space and communicates with the liquid separation space the gas collection space configured to collect a gaseous refrigerant separated from the water-containing refrigerant" is a result of the modification of the combined references used in the rejection of claim 1.
However, Zixiang as modified by Toyoshima and Takeda do not teach the main shell is provided with an air outlet in communication with the gas collection space.
Manz, in the same field of endeavor, teaches the main shell is provided with an air outlet in
communication with the gas collection space (figure 1, items 54 and 55, col. 4, lines 40-42, a manual
valve is connected between purge port and gauge input for selectively purging air from within canister).
Although, the claimed invention uses the term "air outlet", the manual valve and purge port of Manz
have the same function and claimed structure as the "air outlet" of the claimed invention, as best
understood.
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the gas collection space of the combined references used in the rejection of claim 1 above, with the air outlet of Manz. One of ordinary skill in the art would have been motivated to make this modification for venting air from the container when such pressure differential exceeds a preselected threshold (Manz, col. 2, lines 66-68).
Regarding claim 9, Zixiang as modified by Toyoshima, Takeda, and Manz disclose the refrigerant purification apparatus as claimed in claim 6 (see the combined references in the rejection of claim 6 above),
However, Zixiang as modified by Toyoshima and Takeda do not teach wherein the main shell is provided with a pressure measurement port in communication with the gas collection space.
Manz, in the same field of endeavor teaches, wherein the main shell is provided with a pressure
measurement port in communication with the gas collection space (Manz, col. 2, lines 59-62, input that
receives an associated fluid pressure signal as a function of refrigerant/air (vapor) pressure within the
closed canister volume).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the main shell of the combined references used in the rejection of claim 6 above, with the air outlet of Manz. One of ordinary skill in the art would have been motivated to make this modification for observation by an operator (Manz, col. 2, line2 65-66).
Claim(s) 7 is/are rejected under 35 U.S.C.103 as being unpatentable over Zixiang, Toyoshima, Takeda, and Manz as applied to claim 6, and further in view of lchimura et al. (US 2003/0121278), hereinafter
lchimura.
Regarding claim 7, Zixiang as modified by Toyoshima, Takeda, and Manz disclose the refrigerant
purification apparatus as claimed in claim 6 (see the combined references in the rejection of claim 6
above),
However; Zixiang as modified by Toyoshima, Takeda, and Manz do not teach further comprising a filter, the filter being disposed in the gas collection space to filter the gaseous refrigerant separated from the water containing refrigerant.
lchimura, in the same field of endeavor, teaches further comprising a filter, the filter being
disposed in the gas collection space to filter the gaseous refrigerant separated from the water
containing refrigerant (figures 2 and 5, items 33u and 33d, page 3, paragraph 37, the charged desiccant
grains are interposed between upper and lower filters ... a partition (i.e., a combination of the supporting members and the lower filter) serves to separate the lower and upper chambers from each other).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the refrigerant purification apparatus of the combined references used in the rejection of claim 6 above with the filter being disposed in the gas collection space of lchimura. One of ordinary skill in the art would have been motivated to make this modification for removing foreign particles from said refrigerant (lchimura, page 1, paragraph 7).
Claim(s) 8 is/are rejected under 35 U.S.C.103 as being unpatentable over Zixiang, Toyoshima, Takeda, Manz, and lchimura as applied to claim 7, and further in view of Yang et al. (US 2020/0182521),
hereinafter Yang.
Regarding claim 8; Zixiang as modified by Toyoshima, Takeda, Manz, and lchimura disclose the
refrigerant purification apparatus as claimed in claim 7 (see the combined references in the rejection of
claim 7 above),
lchimura, further teaches, wherein the filter comprises two porous baffles (figures 2 and 5,
items 33u and 33d, page 3, paragraph 37, the charged desiccant grains are interposed between upper
and lower filters). Although, the claimed invention used the term "porous baffles" the filters of lchimura
have the same function and claim structure as the "porous baffles" of the claimed invention, as best
understood.
However, Zixiang as modified by Toyoshima, Takeda, Manz, and lchimura do not teach a gas-liquid filtering net disposed between the two porous baffles.
Yang, in the same field of endeavor, teaches a gas-liquid filtering net disposed between the two
porous baffles (page 1, paragraph 3, the embodiments of the present disclosure provide a vapour-liquid
filter mesh). Although, the claimed invention used the term "filtering net" the filter mesh of Yang has
the same function and claimed structure as the "filtering net" of the claimed invention, as best understood.
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the filter of the combined references used in the rejection of claim 7 above with the gas-liquid filtering net of Yang. One of ordinary skill in the art would have been motivated to make this modification to prevent the problem of liquid entrainment of a compressor when a machine set operates and improve the operation safety of the compressor (Yang, page 1, paragraph 2).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zixiang,
Toyoshima, Takeda, and Manz as applied to claim 6, and further in view of Chisnell (US patent No. 6,311,514), hereinafter Chisnell; Kawano et al. (US 2015/0128629), hereinafter, Kawano; and Murakami et al. (US 2010/0199716), hereinafter Murakami.
Regarding claim 10, Zixiang, Toyoshima, Takeda, and Manz disclose the refrigerant
purification apparatus as claimed in claim 6 (see the combined references in the rejection of claim 6 above),
However, Zixiang, Toyoshima, Takeda, and Manz do not teach further comprising:
a sub-shell sleeved on the main shell, the sub-shell being adjacent to the gas collection space, a
heat exchange space being formed between the sub-shell; and the main shell.
Chisnell, in the same field of endeavor, teaches a sub-shell sleeved on the main shell, the sub
shell being adjacent to the gas collection space (figure 2, items 26 and 28, col. 5, lines 9-14, an accumulator according to the preferred embodiment of the present invention includes a housing preferably in the form of a hollow cylinder and having an open top end and an open bottom end. The
housing also has an outer wall and an inner wall disposed within the outer wall), a heat exchange space
being formed between the sub-shell; and the main shell (figure 1, space between items 26 and 28).
Further, it would be obvious to one of ordinary skill in the art that the heat would be exchanged in the
space between the outer and inner walls of the accumulator of Chisnell, this reads on the claimed
invention's "heat exchange space", as best understood.
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the main shell of the combined references used in the rejection of claim 6 above with the sub-shell and heat exchange space of Chisnell. One of ordinary skill in the art would have been motivated to make this modification to eliminate the need for tubes and multiple housings (Chisnell, col. 3, lines 22-23).
However, Zixiang, Toyoshima, Takeda, and Manz do not teach and on the sub-shell disposed a second refrigerant inlet.
Kawano, in the same field of endeavor, further teaches and on the sub-shell disposed a second
refrigerant inlet (figure 2, items, 65 and 72, page 4, paragraphs 44, the refrigerant that has flowed
through the branching pipe and the second flow path after exchanging heat in the injection-use heat
exchanger is sent by first injection flow path toward the accumulator, and page 4, paragraph 45, the
accumulator has a casing that forms and inside space, an inlet pipe).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the combined shell and subshell of Zixiang as modified with the second refrigerant inlet as thought by Kawano. One of ordinary skill in the art would have been motivated to make this modification so the liquid refrigerant and the refrigerating machine oil that accumulate in the inside space of the accumulator can be agitated by the refrigerant entering the accumulator from the first injection flow path (Kawano, page 1, paragraph 6).
However, Zixiang, Toyoshima, Takeda, and Manz do not teach a second refrigerant outlet in
communication with the heat exchange space. 
Murakami, in the same field of endeavor, further teaches a second refrigerant outlet in
communication with the heat exchange space (figure 1, items 3 and 4, page 2, paragraph 38, upper
outlet pipe mounted on the top wall in parallel to the inlet pipe, and a lower outlet pipe mounted on the
bottom wall of the vessel).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the combined shell and subshell of Zixiang as modified with the second refrigerant outlet as thought by Murakami. One of ordinary skill in the art would have been motivated to make this modification because the pressure loss upon the refrigerant that passes through the evaporator can be made smaller than the pressure difference, decreasing the machine necessary to compress the fluid from the suction pressure to the discharge pressure, improving the energy efficiency of the air conditioner (page 4, paragraph 72).
Regarding claim 11; Zixiang as modified by Toyoshima, Takeda, Manz, Chisnell, Kawano, and Murakami disclose the refrigerant purification apparatus as claimed in claim 10 (see the combined
references in the rejection of claim 10 above), wherein the second refrigerant inlet is located below the
second refrigerant outlet. The recitation "wherein the second refrigerant inlet is located below the
second refrigerant outlet" is a result of the modification of the combination of references used in the
rejection of claim 10 above. Further, the second refrigerant inlet of Kawano (figure 2, item 65) would be
located below the second outlet of Murakami (figure 1, item 3).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zixiang,
Toyoshima, Takeda, Manz, Chisnell, Kawano, and Murakami as applied to claim 10, and further in view of Zhenyu (CN 105716337), hereinafter Zhenyu.
Regarding claim 12, Zixiang, Toyoshima, Takeda, Manz, Chisnell, Kawano, and Murakami disclose the refrigerant purification apparatus as claimed in claim 10, (see the combined references in the rejection of claim 10 above).
However, Zixiang, Toyoshima, Manz, Chisnell, Kawa no, and Murakami do not teach further
comprising a viewing window, the viewing window being mounted on at least one of the main shell and
the sub-shell.
Zhenyu, in the same field of endeavor, teaches further comprising a viewing window, the
viewing window being mounted on at least one of the main shell and the sub-shell (figure 1, item 11,
page 4, paragraph 10, at least three sight glasses are disposed on the liquid storage cylinder).
Therefore, it would have been obvious before the effective filling date of the claimed invention, to have modified the refrigerant purification apparatus of the combination of the references used in the rejection of claim 10 with the viewing window of Zhenyu. One of ordinary skill in the art would have been motivated to make this modification to realize the state of the internal working conditions of the liquid storage device.
Regarding claim 13, Zixiang, Toyoshima, Takeda, Manz, Chisnell, Kawano, Murakami, and Zhenyu disclose the refrigerant purification apparatus as claimed in claim 12, (see the combined references in the rejection of claim 12 above) wherein a plurality of viewing windows disposed at intervals in a vertical direction (Zhenyu, Fig. 1). The recitation "wherein a plurality of viewing windows disposed at intervals in a vertical direction" is a result of the modification of the combined references used in the rejection of claim 12 above.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
The reasons are as follows.
It is argued the cited prior art, Zixiang, fails to disclose the following limitations of claim I as
shown in FIG. 1:
a main shell (10), a liquid separation space (11) and a liquid collection space (12) being formed in the main shell (10), the liquid collection space (12) being located below the liquid separation space (11);
a separation baffle (20), provided in the liquid separation space (11) at a position adjacent to the first refrigerant inlet (14), the separation baffle (20) arranged to face the first refrigerant inlet so as to face the first refrigerant inlet (14) so as to collide with a water-containing refrigerant injected from the first refrigerant inlet (14), so that refrigerant and water in the water-containing refrigerant are separated and layered in the liquid separation space (11).
The main shell (10) is unlabeled in Zixiang however it is disclosed by the tank is figure 1 of Zixiang. The liquid separation space (11) and liquid collection space (12) are also not labeled in Zixiang, however it is disclosed in Zixiang that the refrigerant storage device of the utility model can directly separate the water from the refrigerant, and it can be concentrated in a certain area (pg. 3, paragraph 3). The respective spaces inside the tank disclosed by Zixiang are disclosed to have the same function as the claimed liquid separation and collection spaces and are capable of functioning in the manner claimed. Further, water contaminant in the alcohol-based refrigerant of Zixiang is disclosed to sink to the bottom of the tank due to differences in specific gravity thus making the liquid collection space bellow the location where the water was initially separated from the refrigerant of Zixiang (pg. 3, paragraph 3).
Applicant's arguments relating to feature (2) is an allegation that the prior art does not teach the
amended limitations of claims 1. In response, the allegation is unpersuasive in view of the detailed grounds of rejection above.
	The applicant further argues “the identified features bring out the following advantageous technical effects: (See par. [0019] of the present application) explaining that "the water-containing
refrigerant is injected into the liquid collection space from the first refrigerant inlet, and the water
containing refrigerant is sprayed onto the separation baffle for collision, which is beneficial to the
separation of the refrigerant and the water in the water-containing refrigerant. Subsequently, the
refrigerant and the water would be deposited in the liquid separation space. Since the density of
water is less than the density of the refrigerant, the water would float above the refrigerant. Then,
the refrigerant located at the lower layer within the liquid separation space is introduced, by the
collection pipe, into the liquid collection space, and then the refrigerant is discharged from the first
refrigerant outlet. In this way, water and refrigerant could be effectively separated from the water
containing refrigerant, ensuring the stability of the operation of the refrigerant unit” however the above recitation is not a limitation of any of the claims. Therefore, it is not required of the prior art and the argument is unpersuasive.  
It is argued on page 11 that dependent claims 2-13 which depend upon claim 1, are patentable by virtue of their dependency. Because claims 1 is not allowable, the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is (571)272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVON MOORE/Examiner
Art Unit 3763                                                                                                                                                                                                 10/13/2022
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763